—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Fisher, J.), rendered November 21, 1986, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the evidence did not establish that he was not authorized to sell or dispense drugs and, therefore, that he unlawfully sold a substance containing cocaine. However, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
We find that the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Lawrence, Weinstein and Balletta, JJ., concur.